UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. December 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments158.6% Rate (%) Date Amount ($) Value ($) Arizona6.4% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 5,565,000 5,540,458 Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 17,210,000 a,b 17,197,265 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/38 5,000,000 5,146,200 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,410,000 2,830,402 California20.3% Barclays Capital Municipal Trust Receipts (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/31 5,247,500 a,b 5,148,564 Beverly Hills Unified School District, GO 0.00 8/1/30 10,850,000 c 3,082,702 California, GO (Various Purpose) 5.75 4/1/31 10,800,000 10,908,324 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 10,733,800 California, GO (Various Purpose) 6.00 11/1/35 7,500,000 7,698,225 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 2,090,000 1,647,840 California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 6,225,000 c 142,179 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/30 3,000,000 2,597,730 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.00 7/1/39 5,000,000 3,935,800 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,500,000 2,370,375 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 12,275,000 8,473,923 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 8,100,000 d 9,337,923 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 2,000,000 d 2,310,200 JPMorgan Chase Putters/Drivers Trust (California Educational Facilities Authority, Revenue (University of Southern California)) 5.25 10/1/16 10,100,000 a,b 10,295,536 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 6,250,000 6,455,437 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,538,750 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 7,300,000 5,056,783 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 3,701,075 Colorado2.7% Arkansas River Power Authority, Power Improvement Revenue (Insured; XLCA) 5.25 10/1/40 3,975,000 3,419,136 Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 1,766,600 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 3,955,875 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,120,000 1,187,088 Southlands Metropolitan District Number 1, GO (Prerefunded) 7.13 12/1/14 2,000,000 d 2,428,900 Delaware.9% Delaware Economic Development Authority, Exempt Facility Revenue (Indian River Power LLC Project) 5.38 10/1/45 5,000,000 4,457,250 Florida6.8% Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 5,020,950 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 8,946,880 Miami-Dade County, Aviation Revenue 5.00 10/1/41 6,500,000 5,867,225 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 6,000,000 6,141,840 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 6,500,000 6,406,400 Georgia7.9% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 6,000,000 6,403,860 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 6,000,000 5,887,560 Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,498,518 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.13 9/1/40 7,765,000 7,613,350 Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,500,000 2,451,575 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 6,000,000 6,036,060 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/13 2,090,000 2,366,528 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) (Prerefunded) 6.00 9/1/14 2,000,000 d 2,339,980 Hawaii1.8% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.75 7/1/40 8,965,000 8,620,834 Idaho1.0% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 4,953,700 Illinois3.1% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.55 4/1/33 1,595,000 1,681,656 Illinois Finance Authority, Recovery Zone Facility Revenue (Navistar International Corporation Project) 6.50 10/15/40 4,000,000 4,003,200 Metropolitan Pier and Exposition Authority, State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/42 5,325,000 4,936,009 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 4,000,000 3,936,160 Indiana2.3% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 7,500,000 6,681,525 Petersburg, SWDR (Indianapolis Power and Light Company Project) 6.38 11/1/29 4,150,000 4,187,350 Iowa.3% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,644,120 Kansas1.2% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.45 12/1/33 4,220,000 4,433,152 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 1,270,000 1,306,830 Kentucky2.0% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 2,000,000 1,997,700 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) 6.13 2/1/37 2,300,000 2,371,024 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/35 5,000,000 4,961,900 Louisiana1.8% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 1,586,109 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 7,053,900 Maine.6% Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 2,825,000 2,836,752 Maryland1.8% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.75 9/1/37 1,915,000 1,983,940 Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 4,590,000 3,100,040 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 6.50 6/1/13 3,000,000 d 3,398,760 Massachusetts8.5% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 13,110,000 a,b 13,317,138 JPMorgan Chase Putters/Drivers Trust (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 5.25 2/1/34 10,000,000 a,b 10,507,000 Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 9.00 12/15/12 1,400,000 d 1,598,618 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 185,000 187,274 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,500,000 5,694,095 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 4,000,000 3,213,680 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 6,000,000 6,012,480 Michigan11.4% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 1,968,179 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 2,500,000 2,822,500 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 5,700,000 6,589,371 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 6,930,000 6,482,946 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,930,000 2,810,427 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 3,000,000 2,948,460 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 4,872,100 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 3,000,000 2,788,770 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 11,800,000 10,920,192 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 5,500,000 6,345,845 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 7,000,000 5,818,960 Minnesota4.0% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 1,705,335 1,746,587 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 1,768,753 1,844,969 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 5,000,000 5,333,700 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 6.25 10/1/47 5,265,000 4,974,161 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/26 5,000,000 4,997,500 Mississippi3.9% Clairborne County, PCR (System Energy Resources, Inc. Project) 6.20 2/1/26 4,545,000 4,545,454 Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 14,310,000 14,081,040 Missouri1.7% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,000,000 1,998,800 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.50 12/1/32 4,500,000 4,376,970 Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 1,866,500 Montana.1% Montana Board of Housing, SFMR 6.45 6/1/29 575,000 584,740 Nevada1.0% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 4,789,750 New Hampshire1.5% New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 6.00 10/1/24 1,000,000 1,018,220 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 5.75 10/1/31 1,000,000 1,013,450 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,000,000 5,008,900 New Jersey4.2% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/34 5,500,000 5,025,185 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 5,000,000 5,087,800 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,000,000 3,655,050 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,640,000 d 6,437,496 New Mexico1.6% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 7,000,000 6,695,220 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 865,000 924,296 New York6.9% Barclays Capital Municipal Trust Receipts (New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue) 5.00 6/15/39 20,000,000 a,b 19,984,400 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,508,000 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 1,986,880 Triborough Bridge and Tunnel Authority, Revenue 5.25 11/15/30 5,220,000 5,314,378 North Carolina.6% North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 2,710,000 2,710,705 Ohio4.5% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 3,000,000 2,165,910 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 7,000,000 6,301,960 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 c 1,406,200 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 c 1,219,920 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 5,900,000 6,086,499 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 b 2,089,830 Toledo Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 2,300,000 2,255,150 Oklahoma.1% Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) 7.55 9/1/28 260,000 264,438 Oregon.7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 3,300,000 3,299,868 Pennsylvania1.4% Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 6.13 8/15/40 5,000,000 4,571,650 Philadelphia Authority for Industrial Development, Revenue (Please Touch Museum Project) 5.25 9/1/31 2,425,000 1,967,039 Rhode Island1.2% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 7.00 5/15/39 5,000,000 5,557,950 South Carolina6.2% Barclays Capital Municipal Trust Receipts (Columbia, Waterworks and Sewer System Revenue) 5.00 2/1/40 10,000,000 a,b 10,054,000 JPMorgan Chase Putters/Drivers Trust (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.00 7/1/18 9,000,000 a,b 9,050,760 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 10,436,900 Tennessee3.6% Barclays Capital Municipal Trust Receipts (Rutherford County Health and Educational Facilities Board, Revenue (Ascension Health Senior Credit Group)) 5.00 11/15/40 10,000,000 a,b 9,892,300 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 7,369,180 Texas14.0% Barclays Capital Municipal Trust Receipts (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 8,510,000 a,b 8,577,697 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 11/1/28 3,000,000 3,010,800 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 10,025,900 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 2,000,000 2,181,880 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/36 5,000,000 5,436,300 JPMorgan Chase Putters/Drivers Trust (Mansfield Independent School District, Unlimited Tax School Building Bonds) (Permanent School Fund Guarantee Program) 5.00 8/15/16 5,000,000 a,b 5,042,950 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 10,300,000 10,495,803 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 5,205,090 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 11,300,000 3,228,297 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.75 10/1/21 6,000,000 6,078,000 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 11.87 7/2/24 650,000 e 720,343 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 7,100,000 6,746,846 Vermont.1% Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 6.40 11/1/30 485,000 494,773 Virginia2.1% Barclays Capital Municipal Trust Receipts (Virginia Small Business Financing Authority, Health Care Facilities Revenue (Sentara Healthcare)) 5.00 11/1/40 10,000,000 a,b 9,877,100 Washington4.9% Barclays Capital Municipal Trust Receipts (King County, Limited Tax GO (Payable from Sewer Revenues)) 5.13 1/1/33 10,000,000 a,b 10,197,200 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,260,520 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 4,210,000 4,097,467 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,000,000 2,799,180 West Virginia.9% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 1,786,940 West Virginia Water Development Authority, Water Development Revenue (Insured; AMBAC) 6.38 7/1/39 2,250,000 2,264,017 Wisconsin5.4% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.13 6/1/12 6,860,000 d 7,239,632 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 12,995,000 d 14,103,993 Madison, IDR (Madison Gas and Electric Company Projects) 5.88 10/1/34 2,390,000 2,390,884 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 2,000,000 2,023,880 Wyoming1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,403,872 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,755,555 U.S. Related6.1% Government of Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 1,951,680 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 1,001,776 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 2,000,000 1,945,960 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 3,500,000 3,541,790 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,500,000 2,333,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/38 5,000,000 4,835,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,409,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,000,000 11,243,430 Total Long-Term Municipal Investments (cost $767,941,351) Short-Term Municipal Coupon Maturity Principal Investments1.5% Rate (%) Date Amount ($) Value ($) California.5% California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.27 1/1/11 2,500,000 f 2,500,000 New York1.0% Long Island Power Authority, Electric System Subordinated Revenue (LOC; State Street Bank and Trust Co.) 0.27 1/1/11 2,300,000 f 2,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.28 1/1/11 1,200,000 f 1,200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.28 1/1/11 1,200,000 f 1,200,000 Total Short-Term Municipal Investments (cost $7,200,000) Total Investments (cost $775,141,351) 160.1% Liabilities, Less Cash and Receivables (12.0%) Preferred Stock, at redemption value (48.1%) Net Assets Applicable to Common Shareholders 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2010, these securities had a market value of $141,231,740 or 29.7% of net assets applicable to Common Shareholders. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Inverse floater securitythe interest rate is subject to change periodically. f Variable rate demand note - rate shown is the interest rate in effect at December 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2010, the aggregate cost of investment securities for income tax purposes was $775,141,351. Net unrealized depreciation on investments was $12,815,229 of which $18,538,204 related to appreciated investment securities and $31,353,433 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 762,326,122 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2011 By: /s/ James Windels James Windels Treasurer Date: February 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
